 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-MC-00051-TLN-DB
12                  Plaintiff,                          STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13           v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $7,700.00 IN U.S.
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Skyree
18 Neal (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about December 12, 2018, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,700.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on October 12, 2018.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
29                                                                             Stipulation and Order to Extend Time

30
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was March 12, 2019.

 3          4.      By Stipulation and Order filed March 11, 2019, the parties stipulated to extend to May 10,

 4 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      By Stipulation and Order filed May 31, 2019, the parties stipulated to extend to June 10,

 8 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.      By Stipulation and Order filed June 13, 2019, the parties stipulated to extend to July 10,

12 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          7.      By Stipulation and Order filed June 28, 2019, the parties stipulated to extend to September

16 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

20 to October 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture

21 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

22 subject to forfeiture.

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          9.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to October 9, 2019.

 4 Dated: 9/6/19                                         McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8
 9 Dated: 9/6/19                                         /s/ Jacek W. Lentz
                                                         JACEK W. LENTZ
10                                                       Attorney for potential claimant
                                                         Skyree Neal
11
                                                         (Signature authorized by email)
12

13

14

15          IT IS SO ORDERED.

16 Dated: September 10, 2019

17                                                      Troy L. Nunley
                                                        United States District Judge
18

19
20

21

22

23

24

25
26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
